          Case 3:19-cr-00714-DMS Document 46 Filed 08/02/19 PageID.217 Page 1 of 6
PS 8C
(05/08)                                                                                       August 1, 2019
                                UNITED STATES DISTRICT COURT
                                          FOR THE
                              SOUTHERN DISTRICT OF CALIFORNIA

                       Petition for Summons for Defendant on Pretrial Release


Name of Defendant: Isaac Jordan Teodulo Pinnick (English)                    Dkt No.: 3:19CR0714-DMS-001

Reg. No.: 73786-298

Name of Judicial Officer: The Honorable Dana M. Sabraw, U.S. District Judge (matter referred to the
Honorable Jill L. Burkhardt, U.S. Magistrate Judge)

Date Conditions Ordered: February 4, 2019, before the Honorable Jill L. Burkhardt, U.S. Magistrate
Judge

Charged Offense: 21:952, 960 - Importation of a Controlled Substance (Felony)

Conditions of Release: Mandatory Conditions - Not commit a federal, state, or local crime during the
period of release, and cooperate in the collection of a DNA sample as authorized by 42 U.S.C. 14135a.
Standard Conditions - appear in court as ordered and surrender as directed to serve any sentence; not
possess a firearm, destructive device, or other dangerous weapon; not use or possess a narcotic drug or
other controlled substance without a lawful medical prescription and not use or possess marijuana under
and circumstances; report as directed by the Pretrial Services Office and follow all directions of the Pretrial
Services Office; advise the Court or the Pretrial Services Office in writing of the defendant’s current
residence address and phone number, when first reporting to Pretrial Services, and any new contact
information, before making any change of residence or phone number; restrict travel to San Diego County,
do not enter Mexico, travel to the Central District of California with the approval of Pretrial Services to
resolve outstanding warrants. Additional Conditions: reside at residence approved by Pretrial Services,
including a contract facility; clear all warrants/FTAs and pay all fines within 90 days of release or as
directed by Pretrial Services; submit to psychological/psychiatric treatment at Pretrial Services’ discretion;
participate in the Location Monitoring Program and comply with its requirements under home detention
with technology as directed by Pretrial Services.

Modification: On February 14, 2019, the defendant’s conditions of release were modified to include he
participate in the Location Monitoring Program and comply with its requirements as directed under home
detention.

On March 5, 2019, the defendant’s conditions of release were modified to include travel to the Central
District of California to resolve outstanding warrants and submit to psychological/psychiatric treatment at
Pretrial Services’ discretion.
          Case 3:19-cr-00714-DMS Document 46 Filed 08/02/19 PageID.218 Page 2 of 6
PS 8C
(05/08)

Name of Defendant: Isaac Jordan Teodulo Pinnick                                             August 1, 2019
Docket No.: 3:19CR0714DMS-001                                                                       Page 2
On March 14, 2019, the defendant’s conditions of release were modified to include he submit to drug
testing no more than eight times per month and he participate and complete an inpatient program of
substance abuse therapy and counseling as directed by Pretrial Services.

On June 28, 2019, the defendant’s conditions of release were modified to include he participate in location
monitoring under a curfew from 9:30 p.m. to 4 a.m. or at the discretion of Pretrial Services.

Date Released on Bond: March 7, 2019

Next Court Hearing: April 5, 2019 at 11:00 a.m. for a Motion Hearing

Asst. U.S. Atty.: Katherine McGrath                  Defense Counsel: Rebecca Fish (Appointed)
                 (619) 546-9054                                       (619) 234-8467

Prior Violation History: On March 22, 2019, your Honor agreed to hold action in abeyance as to the
defendant’s deviation from his home detention schedule.

On April 2, 2019, your Honor was notified the defendant submitted a urine test which confirmed positive
for codeine. No action was taken as the defendant had mistaken prescription mediation for aspirin.


                                     PETITIONING THE COURT

TO SUMMON THE DEFENDANT TO APPEAR IN COURT AND ADDRESS THE
ALLEGATIONS

The Pretrial Services officer believes that the defendant has violated the following condition(s) of pretrial
release:


CONDITION(S)                                    ALLEGATION(S) OF NONCOMPLIANCE

(Special Condition)
Participate in the Location Monitoring          1.      On March 20, 2019, the defendant failed to abide by
Program and abide by all technology                     his home detention schedule.
requirements with GPS Monitoring under
home detention.
          Case 3:19-cr-00714-DMS Document 46 Filed 08/02/19 PageID.219 Page 3 of 6
PS 8C
(05/08)

Name of Defendant: Isaac Jordan Teodulo Pinnick                                             August 1, 2019
Docket No.: 3:19CR0714DMS-001                                                                       Page 3

Grounds for Revocation:

On February 14, 2019, the Court set conditions of release which included he participate in the Location
Monitoring Program with active GPS under home detention. On March 8, 2018, during a post release intake
interview, the conditions of release were reviewed as well as the Location Monitoring Program participant
agreement. The participant acknowledged an understanding of his rules; specifically that he not deviate
from his approved schedule.

A review of daily GPS points for March 20, 2019, revealed the participant deviated from his schedule. GPS
mapping revealed he stopped at an unauthorized address, 1635 Sweetwater Road National City, California
91950. A taco shop and NY Giant Pizza King are located at this address. The defendant was scheduled
and approved to appear for a job interview at YYK enterprises located at 726 W. 19th Street National City,
California 91950.

In response to his conduct, the undersigned contacted the participant to discuss this deviation. He indicated
YYK enterprises is no longer at the address provided on Google and attempted to find the company
associated with it. He indicated he googled “Bay Cities” and was directed to Bay Cities Chiropractic. The
address of this location is 1727 Sweetwater Road. The undersigned admonished him for not abiding by
his approved schedule and reviewed the Location Monitoring Rules again. He indicated he understood he
cannot deviate from his approved schedule and affirmed this would not happen again.


CONDITION(S)                                    ALLEGATION(S) OF NONCOMPLIANCE


(Special Condition)
Submit to treatment and/or testing at the       2.     The defendant failed to report for random drug
discretion of Pretrial Services, for drugs or          testing on July 25 and 29, 2019.
alcohol, not more than 8 times monthly


Grounds for Revocation:

On March 14, 2019, the Court issued a modified order setting the conditions of release which order the
defendant to submit to testing for drugs/alcohol if required by Pretrial Services no more than eight times
per month; testing may include urine testing, the wearing of a sweat patch, a remote alcohol testing system;
and participate and complete an inpatient program of substance abuse therapy and counseling, as directed
by Pretrial Services.
          Case 3:19-cr-00714-DMS Document 46 Filed 08/02/19 PageID.220 Page 4 of 6
PS 8C
(05/08)

Name of Defendant: Isaac Jordan Teodulo Pinnick                                             August 1, 2019
Docket No.: 3:19CR0714DMS-001                                                                       Page 4
On March 15, 2019, our office reviewed this condition of release with the defendant as well as the
consequences of noncompliance. Mr. Pinnick acknowledged understanding of this condition.

The defendant failed to report for random drug testing on July 25, 2019. The defendant reported his
employer sent him to a new location and he did not make it on time for drug testing. The undersigned
scheduled the defendant for a drug test on July 29, 2019; however, he failed to report on that date as
directed. The defendant related he failed to report for drug testing due to an appointment with his
bankruptcy attorney. He indicated the appointment took longer than anticipated and he did not make it time
for drug testing. It should be noted the address for his bankruptcy attorney is located near the Pretrial
Services office where the defendant is ordered to report for drug testing.


CONDITION(S)                                   ALLEGATION(S) OF NONCOMPLIANCE

(Special Condition)
Do not possess or use any narcotic drug or     3.     The defendant used methamphetamine on July 26,
other controlled substance as defined in 21           2019, as evidenced by his own admission.
U.S.C.§ 802, without a lawful medical
prescription.


Grounds for Revocation:

On February 4, 2019, the Court issued conditions of release. I have reviewed the conditions of release, and
my review revealed the defendant must not possess a narcotic drug or other controlled substance without
a lawful medical prescription. The defendant must not use or possess marijuana under any circumstances.

The defendant was released to Pretrial Services from custody on March 8, 2019. Our office reviewed this
condition of release with the defendant as well as the consequences of noncompliance. Mr. Pinnick
acknowledged understanding of this condition.

On July 30, 2019, the participant submitted a urine sample. The results of this urine test screened positive
for amphetamines. On July 31, 2019, the defendant, the defendant’s attorney, and the undersigned had a
meeting to discuss his positive test results and failure to report for drug testing. The defendant admitted
to using methamphetamine on July 26, 2019, with an acquaintance from the “streets.” At the time of this
meeting, the undersigned recommended he participate in and complete an inpatient treatment program. The
defendant denied this service and indicated he was agreeable to outpatient substance abuse treatment. On
this same date, the defendant submitted a urine sample and the undersigned inquired if this drug test would
be positive for any illicit substances. He indicated “he does not know” and maintained he last used
methamphetamine on July 26, 2019.
            Case 3:19-cr-00714-DMS Document 46 Filed 08/02/19 PageID.221 Page 5 of 6
PS 8C
(05/08)

Name of Defendant: Isaac Jordan Teodulo Pinnick                                             August 1, 2019
Docket No.: 3:19CR0714DMS-001                                                                       Page 5
On August 1, 2019, the undersigned received and reviewed the results of the defendant’s urine sample
submitted on July 31, 2019. The results of this test screened positive for amphetamines and appear to be
inconsistent with his last reported drug use. Additionally, the sample will be sent out for further analysis.


SUPERVISION ADJUSTMENT

Mr. Pinnick’s adjustment to supervision is deemed as poor. He has been given several opportunities to
comply with his conditions of release. He has failed to report for random drug testing and has now
admitted to using methamphetamine while out on bond. In addition, Mr. Pinnick previously deviated
from his approved home detention schedule while on GPS monitoring. At this time, it appears Mr.
Pinnick is not amenable to supervision.

Criminal computerized record checks reveal no new arrests or convictions.


RECOMMENDATION/JUSTIFICATION
Pretrial Services respectfully recommends that the defendant be ordered to appear for an Order to Show
Cause Hearing on August 6, 2019, at 9:00 a.m. so he can show cause why his bond should not be
revoked.


 I declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: 8/1/19

   Respectfully submitted:                                Reviewed and approved:
   LORI A. GAROFALO
   CHIEF PRETRIAL SERVICES OFFICER

   by
          Vanessa Andrews                                 Boris Ilic
          U.S. Pretrial Services Officer                  Supervising U.S. Pretrial Services Officer
          (619) 557-7609
          Place: San Diego, California
          Case 3:19-cr-00714-DMS Document 46 Filed 08/02/19 PageID.222 Page 6 of 6
PS 8C
(05/08)

Name of Defendant: Isaac Jordan Teodulo Pinnick                                    August 1, 2019
Docket No.: 3:19CR0714DMS-001                                                              Page 6

THE COURT ORDERS:

           AGREE, cite the defendant to appear for an Order to Show Cause Hearing on August 6,
           2019, at 9:00 a.m. so he can show cause why his bond should not be revoked.

     X     Other Issue no bail bench warrant




                                                                          8/2/19
The Honorable Jill L. Burkhardt                                         Date
U.S. Magistrate Judge
